DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al (US 2017/0349733) in view of Blok et al (US 2013/0184397).
Regarding claims 1, 7-8 and 15-17, Isitman teaches a pneumatic tire having a tread comprising a vulcanizable rubber composition based on 100 phr by weight of an elastomer, 
100 phr of a diene-based elastomer with a glass transition of less than -50C ([0005]).  The elastomer can be a solution polymerized functionalized isoprene/butadiene rubber ([0015]).  
0 to 10 phr of a processing oil ([0024])
50 to 130 phr of silica ([0029])
It is noted that the polybutadiene is not mandatorily present.
Isitman teaches that various additives such as resins can be added to the composition ([0045]), however fails to teach that the resin is present in the amount from 40 to 80 phr with a Tg greater than 30 C.
Blok teaches a resin with a softening point (Tg) from 80 to 160 C (Abstract) which is used in a elastomer which is used in a tire component (Abstract).  Blok teaches that the resin is present in the amount from 5 to 50 phr ([0030]).  Block that the resin is a C5 ([0052])/C9 ([0053]) resin which contains 40 to 80 % piperylene components ([0056]), 0 to 15 % isoprene ([0057]), up to 40 % amylene ([0058]), 0.1 to 60 % cyclics ([0060]), 10 to 25 % styrenics ([0061]) and less than 15 % indenics ([0062]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the resin of Blok as an additive in the composition of Isitman.  One would have been motivated to do so in order to receive the expected benefit of optimizing tire durability, traction, and abrasion resistance (Blok, [0051]).
Regarding claims 2-3 and 11, Isitman teaches that the IBR rubber is functionalized with alkoxy-silyl groups ([0015]).
Regarding claim 9-10, modified Isitman teaches that the aromatic hydrogen content is 8 to 15 mole percent (Blok, [0064]).
Regarding claim 12, Isitman teaches that the oil is an aromatic, paraffinic, naphthenic, MES, TDAE, etc. ([0024]).
Claims 1, 4-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halasa et al (US 5,686,530) in view of Blok et al (US 2013/0184397) and Hsu et al (US 5,652,310).
Regarding claims 1, 4-6 and 13-14, Halasa teaches pneumatic tire having a tread comprising a vulcanizable rubber composition comprising (Abstract):
30 to 80 phr of a solution polymerized (col. 5, lines 35-50) isoprene/butadiene copolymer having a Tg of -70 to -100 C (col. 4, lines 30-50), 
20 to 70 phr of a polybutadiene (col. 4, lines 50-55).
50 to 120 phr of silica (col. 11, lines 40-45)
It is noted that the process oil is not mandatorily present.
Halasa teaches that additional conventional ingredients can be added (col. 9, lines 40-55), however fails to teach the addition of a resin.
Blok teaches a resin with a softening point (Tg) from 80 to 160 C (Abstract) which is used in a elastomer which is used in a tire component (Abstract).  Blok teaches that the resin is present in the amount from 5 to 50 phr ([0030]). Block that the resin is a C5 ([0052])/C9 ([0053]) resin which contains 40 to 80 % piperylene components ([0056]), 0 to 15 % isoprene ([0057]), up to 40 % amylene ([0058]), 0.1 to 60 % cyclics ([0060]), 10 to 25 % styrenics ([0061]) and less than 15 % indenics ([0062]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the resin of Blok as an additive in the composition of Isitman.  One would have been motivated to do so in order to receive the expected benefit of optimizing tire durability, traction, and abrasion resistance (Blok, [0051]).
Halasa also fails to teach that the isoprene/butadiene copolymer is functionalized.
Hsu teaches a rubber composition with silica filler (col. 1-2). The rubber can be isoprene-butadiene rubber (col. 3, lines 20-30).  This rubber can be functionalized silyl group with an alkoxy group such as (col. 6) ethoxy (Examples), alkyl groups (col. 6, lines 5-6), and alkyl amine groups such as diethyl or dimethyl amine (col. 5, lines 50-65).  While the alky groups are not specified to be methyl, ethyl or propyl, as these are the simplest alkyl groups and therefore, the teaching of alkyl groups would include these most common moieties.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the isoprene-butadiene of Halasa be functionalized as taught by Hsu.  One would have been motivated to do so in order to receive the expected benefit of improve the compatibility between the rubber and the silica (Hsu, col. 1, lines 35-45).
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Applicants cite MPEP 2131.03 and argue that Blok, which discloses an amylene range of 0-40%, does not describe the (now amended) claimed range of 20-30% with any specificity.  
Examiner’s response:  The section of the MPEP along with the case law cited is in reference to anticipation of ranges which are rejections under 35 USC 102.  The examiner has not made an anticipatory rejection, rather, the examiner has made an obviousness rejection under 35 USC 103.  As such, applicant’s argument is not persuasive.  
Applicant’s argument:  In paragraph [082]) of the present specification, it indicates unexpected results of the working sample using a resin meeting the claimed ranges.  
Examiner’s response:  The examiner has considered the data presented in paragraph [0082] of the present specification.  It is noted that the resin is Oppera PR373 from ExxonMobil.  There is no indication of the amount of piperylene, isoprene, amylenes, cyclics, styrenics and indenics and therefore, the examiner cannot determine if the inventive examples read on the claimed invention.  Assuming that the Oppera resin has components within the cited ranges, it is only E2 that is the inventive example (C1 and E1 do not incorporate the functionalized IBR rubber) and with only one inventive example, unexpected results over the entire scope of the claimed invention cannot be determined.
Applicant’s argument:  Blok is silent on the IBR rubber.
Examiner’s response:  This is addressed with the Isitman reference and the Halasa reference.
Applicant’s argument:  The cited combination does not teach or suggest a composition combining a functionalized IBR with a resin of the claimed characterization.
Examiner’s response:  The examiner has provided a prior art obviousness rejection which does combine functionalized IBR with a resin of the claimed characterization, please see above.   All the limitations of the claimed invention have been met.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764